Case: 10-41271     Document: 00511612814         Page: 1     Date Filed: 09/26/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 26, 2011
                                     No. 10-41271
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

IVAN TORRES, also known as Ivan Torres-Lopez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:10-CR-1751-1


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Ivan Torres appeals the 60-month sentence imposed by the district court
following his conviction for illegal reentry. He asserts that the district court
erred in imposing a 16-level sentencing enhancement pursuant to U.S.S.G.
§ 2L1.2(b)(1)(A)(i) because the Government failed to prove that a Washington
district court imposed a sentence of over 13 months for his prior conviction for
conspiring to distribute methamphetamine. The abuse-of-discretion standard
applies to our review of sentencing decisions. Gall v. United States, 552 U.S. 38,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-41271   Document: 00511612814    Page: 2   Date Filed: 09/26/2011

                                No. 10-41271

46 (2007).   We review the district court’s application of the Sentencing
Guidelines de novo and its findings of fact for clear error. United States v.
Charon, 442 F.3d 881, 887 (5th Cir. 2006).
      Having reviewed the record, including the documents obtained from the
Washington court, we conclude that the district court’s finding that Torres was
sentenced to 66 months of imprisonment on his methamphetamine conviction “is
plausible in light of the record read as a whole.” United States v. Valdez, 453
F.3d 252, 262 (5th Cir. 2006) (internal quotation marks and citation omitted).
As a result, the district court did not abuse its discretion in imposing the
sentencing enhancement, and the judgment of the district court is AFFIRMED.
See Gall, 552 U.S. at 46.




                                      2